DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on June 06, 2022.  In virtue of this amendment:
Claims 5 and 17 are cancelled;
Claims 21-22 are newly added; and thus,
Claims 1-4, 6-16 and 18-22 are now pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-4, 6-16 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
An ion implantation system, comprising … “wherein the monitoring system comprises a first pressure sensor coupled to the first dopant source supply pipe, a second pressure sensor coupled to the second dopant source gas supply pile, and a gas sensor and a vacuum pump coupled to the first pressure sensor and the second pressure sensor”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-4, 6-8 and 22 are allowed as being dependent on claim 1).
A method, comprising … “stopping the supply of the dopant source gas from the first dopant source gas storage cylinder in response to a pressure increase and the presence of the dopant source gas in the outer pipe of the first dopant source gas supply pipe or in response to a pressure increase in the outer pipe of the first dopant source gas supply pipe”, in combination with the remaining claimed limitations as claimed in independent claim 16 (claims 18-21 are allowed as being dependent on claim 16).
Reasons for indicating the allowable subject matter of claims 9-15 were provided in the previous office action mail on March 04, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoyoda et al. – US 2016/0093476
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 11, 2022